In an action to recover damages for personal injuries, the appeal is from an order denying appellant’s motion, returnable at Special Term, January 31, 1955, to set aside a verdict rendered on January 18, 1955, and to grant a new trial, on the ground that there had been an improper and irregular interference with the jury during the course of its deliberations. Order unanimously affirmed, with costs. Appellant claims, in substance, that the jury, while deliberating, sent a court officer to inform the court that it sought further instructions; that the court officer summoned the court clerk; that the court clerk entered the jury room and instructed the jury with respect to its request, and that shortly thereafter the jury rendered a verdict for $10,000 in favor of respondent. A motion to set aside the verdict at the time it was returned did not include the ground on which this motion was made, although appellant’s trial counsel swore that he saw the court clerk enter the jury room. Counsel stated that at the time the verdict was returned he “had no knowledge that there was anything irregular.” When interrogated by the Special Term on the *967return of the present motion, the court clerk stated that he and the court officer went to, and stood at, the jury room door, which they held open; that he said that if there was a request the jury could be taken back into the courtroom before the Judge; that there was no request; that it seemed that he heard a question of money; that he stepped back from the doorway immediately, and said that he did not “ have anything to do with any amounts ”, and that he walked away. Under the circumstances, Special Term was justified in denying the motion, since appellant failed to show that there was any interference with the jury during the course of its deliberations or that the conduct complained of was likely or calculated to influence the verdict. (Cf. Schrader v. Joseph H. Gertner, Jr., Inc., 262 App. Div. 1064.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.